Dismissed and Memorandum Opinion filed February 7, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00532-CV

  PEGGIE STOKES, PEGI JOHNSON, TONIECE WHITE, MADDISON
                      WHITE, Appellants
                                        V.

 STAR REALTY INC., ALAN GIRARD, AND MUZA GARARD, Appellees

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-19064

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed April 9, 2018. The reporter’s record
was filed August 8, 2018. The clerk’s record was filed October 18, 2018. No brief
was filed.

      On December 6, 2018, this court issued an order stating that unless appellants
filed a brief on or before January 3, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2